DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
	Claims 16 and 39-42 have been amended.  Claim 22 has been cancelled and incorporated into independent claim 16.  Claim 43 has been added.  Claims 16-21 and 23-43 are pending with claims 25-35 being withdrawn.  Claims 16-21, 23-24, and 36-43 are under examination.
Applicant's arguments, see bottom p. 7 to middle p. 8, filed 26 January 2022, with respect to the claim objections and 112(b) rejection have been fully considered and are persuasive.  This objection and rejection of 28 October 2021 have been withdrawn. 
Applicant's arguments, filed 26 January 2022, with respect to the 103 rejections have been fully considered but are not persuasive.

Applicant notes (middle p. 10) "[r]egarding the first annealing step, while the Examiner alleges that US 388 teaches '[t]he cold rolled sheet is then annealed at a temperature of 800-1100°C for 30s to 6 min [0094]' the cited passage in fact reads: '[0094] The cold-rolled steel sheet is annealed at 800° C. to 1100°C. for 30 seconds to 60 minutes.'"
The Examiner responds that this typographical error has been corrected.  The Examiner notes that [0095] of US '388 does teach a preferable range for the first annealing of 1min-30min, a range that substantially overlaps with the range of the first annealing of less than 5min.


The Examiner responds that "applicant must look to the whole reference for what it teaches.  Applicant cannot merely rely on the examples and argue that the reference did not teach others."  In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).  The fact remains that US '388 teaches an annealing time of 30sec to 60min, a range that substantially overlaps with the instantly disclosed range, and steels that aim to possess mechanical properties that overlap in scope with the instantly claimed steel.

Applicant argues (lower p. 10 to top p. 11) "[a]ccordingly, as US 388 lacks both the first annealing and the second annealing, there is no basis for the Examiner's assertion that the steels of US 388 have 'at least 0.1% of intragranular kappa carbides, wherein at least 80% of said kappa carbides have an average size below 30 nm, optionally up to 10% of granular ferrite, the remainder of the microstructure being made of austenite, an average grain size of the austenite being below 6 µm, an average aspect ratio of the austenite being between 1.5 and 6, an average 3.  Rather, US 388 fails to provide either a first annealing or a second annealing which is substantially the same as the first and second annealing described in the present specification for providing the claimed structure."
The Examiner responds that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Applicant primarily argues that US '388 does not expressly teach the claimed second annealing.  This argument merely agrees with the basis for the rejection under 35 U.S.C. 103, which admits that US '388 does not disclose the entire claimed invention.  Rather, Bartlett et al. is relied upon to teach claimed elements missing from US '388 such that the combination of the art would result in a process that substantially overlaps with the instantly disclosed process.

Applicant argues (upper-middle p. 11) "[f]irst, the addition Bartlett cannot cure the deficiency in US 388 regarding the first annealing step (700-900 for less than 5 minutes) for a 0.6 < C < 1.3% steel, with a resultant yield strength of at least 900 MPa and a density below 7.3 g/cm3 as claimed."
The Examiner responds that the first annealing step of US '388 is provided at 800-1100°C for 30s-60min for a steel with 0.1-2.0 wt% C [0038] with a resultant yield strength of >600 MPa and a density of <7.47 g/cc [0110], thus having an overlap of 800-900°C for 30s-5min for a steel with  0.6 < C < 1.3% steel, with a resultant yield strength of at least 900 MPa and a density 3.  One of ordinary skill in the art would seek to retain or improve upon these properties in incorporating the aging step of Bartlett.

Applicant argues (middle p. 11) "Second, as we pointed out in our response dated July 19, 2021, Bartlett is describing ageing of an as cast steel (see Bartlett Abstract, 'investigation of the age-hardenable...cast alloy', p. 414, showing that as cast plates are subjected to the aging, and throughout), and not a cold rolled and annealed steel, and thus the aging of an as cast plate in Bartlett would not motivate a person of ordinary skill in the art to add a second annealing step to the cold rolled and annealed steel of US 388."
The Examiner responds that Bartlett is only used as teaching reference in order to teach incorporation of an aging step to greatly improve strength by precipitating nano-sized kappa carbides within the austenite matrix.  It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference...Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA).  Further, the steel plates of Bartlett have been solution treated prior to aging (p. 414, middle left column), and thus are not purely an as-cast steel as is argued by applicant.
	
Applicant argues (bottom p. 11 to top p.12) "it] is respectfully pointed out, however, that Bartlett does not, in fact teach that its 'ageing' creates what is claimed: 'at least 0.1% of intragranular kappa carbides, wherein at least 80% of said kappa carbides have an average size 
The Examiner responds that while there is no express disclosure of the product of Bartlett possessing the claimed "at least 0.1% in volume fraction of intragranular kappa carbides, wherein at least 80% of said kappa carbides have an average size below 30nm", the fact remains that Bartlett motivates one of ordinary skill in the art to add an aging step at a temperature of 350-700°C for 1-140 hours to the process of US '388 in order to improve the strength of the steel product by forming kappa carbides in the microstructure, thereby resulting in a prima facie case of obviousness (In re Best; MPEP 2112.01(I)).  Further, there is no disclosure in Bartlett that precludes the claimed "at least 0.1% in volume fraction of intragranular kappa carbides, wherein at least 80% of said kappa carbides have an average size below 30nm", as Bartlett teaches that the kappa carbide is homogeneously precipitated within the austenite matrix (p. 413, upper right column), thus inclusive of both inter- and intragranular kappa carbides.
In re Best, 562 F.2d at 1255') (note) Rather Bartlett teaches that 'after 140 hour' the peak hardness is achieved. (p. 420)"
The Examiner responds that trials 5-8 in the specification are accomplished with composition C while composition D is used for trial 9 (see Tables 1 and 2).  However, the primary reference US '388 requires 0.3-20 wt% of Ni, which neither composition C nor composition D possess.  Therefore, trials 5-9 of the instant specification cannot be said to provide evidence that the obvious combination of US '388 in view of Bartlett does not possess the claimed microstructure.


The Examiner responds that the embodiment referenced in this portion of US '388 is to a hot-rolled steel sheet [0086], and it rather to a full solution treatment rather than the aging treatment of Bartlett.

Applicant argues (bottom p. 12 to top p. 13) "[f]urther, in any event, the aging of Bartlett results in either "30-50 nm sized K-carbides" or no detected K-carbides (p. 419, left col., p. 422, right col.).  There is no indication of the K-carbides being intragranular, no discussion a percentage of intragranular kappa carbides overall, or a percentage with an average size below 30 nm, and accordingly there is no disclosure of 'at least 0.1% of intragranular kappa carbides, wherein at least 80% of said kappa carbides have an average size below 30 nm' as claimed."
The Examiner responds that, as above, while there is no express disclosure of the product of Bartlett possessing the claimed "at least 0.1% in volume fraction of intragranular kappa carbides, wherein at least 80% of said kappa carbides have an average size below 30nm", the fact remains that Bartlett motivates one of ordinary skill in the art to add an aging step at a temperature of 350-700°C for 1-140 hours to the process of US '388 in order to improve the strength of the steel product by forming kappa carbides in the microstructure, thereby resulting in a prima facie case of obviousness (In re Best; MPEP 2112.01(I)).  Further, there is no disclosure 

Regarding the provisional double patenting rejection (p. 14), this rejection has been updated to reflect the amended claim language and is maintained as the scope of the claims between the instant application and the reference application substantially overlap.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 43 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 16 requires at least 0.1 vol% of kappa carbides, and thus cannot contain 100% of austenite as is within the claimed range of claim 43.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 16-21, 36-41, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0319388 in view of Bartlett et al. in "Effect of Phosphorus and Silicon on the Precipitation of κ-carbides in Fe-30%Mn-9%Al-X%Si-0.9%C-0.5%Mo Alloys" (2010).
Regarding claims 16, 36, 41, and 43
US '388 discloses a cold rolled and annealed [0092] steel sheet (title) with a composition that substantially overlaps with the instantly claimed chemical composition [0013]; see the comparative table below (all values in wt.%).  US '388 discloses that the steels of their invention possess yield strengths of greater than 600 MPa [0110], such as 637-1175 MPa (Table 4), and an ultimate tensile strength of 1009-1427 MPa (Table 4),
Element
Instant claims
US '388
Overlap
C
0.6-1.3
0.01-2.0
0.6-1.3
Mn
15.0-35
5.0-40.0
15.0-35
Al
6.0-15
4.0-20.0
6.0-15
Si
≤2.40
≤9.0
≤2.40
S
≤0.015
≤0.04
≤0.015
P
≤0.1
≤0.04
≤0.04
N
≤0.1
0.001-0.05
0.001-0.05
Fe
Balance
Balance
Balance


While the microstructure of US '388 is an austenite matrix (such as greater than 92.5% austenite) comprising a volume fraction of 15% or less of kappa carbides [0028] with less than 15% ferrite (such as <7.5% ferrite) [0034], tensile strengths of >1000MPa (Table 4), yield strengths of >600MPa [0035], and densities of <7.47 g/cc [0035], US '388 is silent as to the kappa carbides of their steel being intragranular kappa carbides, 80% of the intragranular kappa carbides have an average size below 30 nm, the ferrite being granular in form, an average grain 
US '388 does disclose a process for the manufacture of their steel sheet.  A method of US '388 comprises slab reheating, hot rolling, cooling, coiling, cold rolling, annealing, and cooling from an annealing temperature [0092]; these process steps and parameters substantially overlap with the instantly disclosed process parameters.  A slab with a composition that can be selected (i.e., "feeding" as claimed) to lie within the instantly claimed compositional range is reheated to a temperature of between 1050-1250°C [0073]; this range lies within the claimed range of above 1000°C and substantially overlaps with the preferred temperature range of above 1150°C as outlined in the specification as filed in [0031].  The hot rolling finish temperature is adjusted to be 900°C or higher [0074]; this range lies within the instantly disclosed range of at least 800°C and lies within the preferred range of at least 850°C outlined in the specification as filed in [0032].  The hot rolled sheet is then coiled at a temperature of below 600°C [0076]; this range lies within the instantly disclosed range of below 600°C and wholly encloses the preferred range of 350-450°C outlined in the specification as filed in [0033].  The coiled sheet is then cold rolled at a reduction ratio of 30% or higher [0093] with inventive examples being cold rolled at reduction ratios of 66.7% (Table 2); this range wholly encloses the disclosed range of 30-80% and the preferred reduction of 50-70% outlined in [0035].  The cold rolled sheet is then annealed at a temperature of 800-1100°C for 30s to 60min [0094] followed by cooling at a rate of greater than 5°C/s [0096], such as by water quenching at a rate suggested to be higher than 50°C/s due to the fast nature of water quenching on sheet steel and the highest number provided in the table of 50°C/s (Table 3); this range wholly encloses the disclosed range of 30°C/s or greater and the preferred range of at least 70°C outlined in the specification as filed in [0036].

However, Bartlett et al. teach that for a similar alloy composition that aging in the temperature range of 350-700°C greatly improves strength by precipitating nano-sized kappa carbides within the austenite matrix, with a similar composition of Fe-29Mn-8Al-1.4Si-0.9C-0.5Mo alloy being aged for 30 hours at 530°C (p. 1, right column, first paragraph).  These kappa carbides are distributed by further aging and form with a size of 20-30 nm (p. 1, right column, second paragraph).  Bartlett et al. perform aging on their steel composition at 530°C for a selected time followed by water quenching (p. 2, right column, last paragraph) for 1 to 140 hours (Fig. 8) with hardness being dependent on the aging time (Fig. 8). 
Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the instant application to combine the aging step of Bartlett et al. of 350-700°C for 1-140 hours, such as 30 hours at 530°C or 1-140 hours at 530°C, followed by water quenching, suggested by US '388 to be a cooling rate of greater than 50°C/s with the method of US '388 in order to improve the strength of the steel.  US '388, Bartlett et al., and the instant claims are all in the same field of endeavor as they relate to high-Mn, high-Al steels of similar composition.
Given that the obvious combination of US '388 in view of Bartlett et al. discloses a method of making that overlaps the presently disclosed method of making, including reheating a slab with the claimed chemical composition to a temperature above 1000°C, such as 1150-1250°C, hot rolling to a finish temperature of above 800°C, such as 900°C or higher, coiling at a temperature of below 600°C, such as 350-450°C, cold rolled at a reduction ratio of 30-80%, such as 50-70%, first annealing at a temperature of 800-1000°C, such as 800-950°C for 30s to 5min followed by cooling at a rate of greater than 5°C/s, such as greater than 30°C/s or 50°C/s or 
	The obvious combination of US '388 in view of Bartlett et al. is silent as to the kappa carbides in their steel being intragranular kappa carbides, 80% of the intragranular kappa carbides have an average size below 30 nm, the ferrite being granular in form, an average grain size of the austenite is below 6µm, such as below 3 µm (claim 36), an average aspect ratio of the austenite is 1.5-6.0, an average grain size of the ferrite is below 5µm, an average aspect ratio of the ferrite is below 3.0, a UTS of >1000MPa, a YS of >900MPa.
However, "where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established."  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); see MPEP 2112.01(I).
	The product of the obvious combination of US '388 in view of Bartlett et al. can be selected to possess an identical chemical composition and a substantially identical method of making as shown above.  Thus, a prima facie case of obviousness has been shown against the claims.

Regarding claim 17,
	US '388 discloses that Ni is added in amounts of 0.3-20wt% [0013], Cr may be added in amounts of 0.01-7.0wt% [0056], and Cu may be added in amounts of 0.01-15.0 wt. % [0058].  
Regarding claims 18-21 and 37-38,
	Given that US '388 discloses amounts of C, Mn, and Al that overlap the presently claimed steel sheet (see table above), including 0.8-1.0 wt% C, ≤2.0 wt% Si, 18-30 wt% Mn, and 7-12 wt% or 8.5-10 wt% Al, it therefore would have been obvious to one of ordinary skill in the art to use the amounts C, Mn, and Al that are both disclosed by US '388 and encompassed within the scope of the present claims and thereby arrive at the claimed invention.

Regarding claims 39-40,
	US '388 discloses that the steels of their invention possess a density of 7.47 g/cm3 or less, such as less than 7.3, 7.1, or 7.0 g/cm3 (Table 4).  The Examiner calculates density from the following formula: Specific gravity X density of water=density of object; thus, 7.47 X (1 g/cc) =7.47 g/cc.

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0319388 and Bartlett et al. in "Effect of Phosphorus and Silicon on the Precipitation of κ- as applied to claim 16 above, and further in view of US 2015/0147221.
US '388 and Bartlett et al. are silent as to their steels being coated with a metallic coating, such as Zn- or Al-based coatings.
However, US '221 teaches that for a similar high-Mn, high-Al steel (abstract) used in structural parts for vehicles [0034] that such a steel obtains good corrosion resistance with a coating [0117].  The sheet may be hot-dip galvanized with Zn [0071,0116].
Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the instant application to hot-dip galvanize (a step of coating) the steel sheet of the obvious combination of US '388 in view of Bartlett et al. in order to imbue the steel sheet with good corrosion resistance.  US '221, US '388, Bartlett et al., and the instant claims are all in the same field of endeavor as they relate to high-Mn, high-Al steels of similar composition.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16-24 and 36-43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-28 and 39-48 of copending Application No. 16/302,999 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons outlined below.
Regarding claims 16, 36, 39-40, and 43,

Element
Instant claims
'999 claim 16
Overlap
C
0.6-1.3
0.6-1.3
0.6-1.3
Mn
15.0-35
15.0-35
15.0-35
Al
6.0-15
6.0-15
6.0-15
Si
≤2.40
≤2.40
≤2.40
S
≤0.015
≤0.015
≤0.015
P
≤0.1
≤0.1
≤0.1
N
≤0.1
≤0.1
≤0.1
Fe
Balance
Balance
Balance


The properties of claim 23 of the reference application substantially overlap with the instant claim; see the comparative table below.
Element
Instant claims
'999 claim 23
Overlap
Ultimate tensile strength
≥1000 MPa
≥1300 MPa
≥1300 MPa
Yield strength
≥900 MPa
≥1200 MPa
≥1200 MPa
Density
<7.3
<7.2
<7.2


In addition, the microstructure limitations substantially overlap; see the comparative table below.
Element
Instant claims
'999 claim 16
Overlap
Intragranular κ-carbides
≥0.1%
≥0.1%
≥0.1%
κ-carbides size
80% below 30 nm
80% below 30 nm
80% below 30 nm
Granular Ferrite
up to 10%
up to 10%
Up to 10%
Austenite
Remainder
Remainder
Remainder
Avg Austenite grain size
<6µm
<6µm
<6µm
Avg Austenite aspect ratio
1.5-6
2-10
2-6
Avg Ferrite grain size
<5µm
<5µm
<5µm
Avg Ferrite aspect ratio
<3.0
<3.0
<3.0


Regarding claims 17-21 and 37-38,
	Claims 19-22 of the reference application claim ranges that substantially overlap with these compositions.

Regarding claims 23 and 24,
Claims 27 and 28 of the reference application recite these embodiments.
Regarding claim 41,
Claims 25 and 26 of the reference application recite these embodiments.
Regarding claim 42,
Claim 48 of the reference application recites this embodiment.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher D Moody whose telephone number is 571-272-7972.  The Examiner can normally be reached 0800-1600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Sally Merkling can be reached at 571-272-6297.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

CHRISTOPHER D. MOODY
Examiner
Art Unit 1738

/C.D.M./Examiner, Art Unit 1738                                                                                                                                                                                                        
/BRIAN D WALCK/Primary Examiner, Art Unit 1738